Order so far as appealed from affirmed, with *932ten dollars costs and disbursements. Memorandum: The claims which defendant sets up in his answer by way of .defense, counterclaim and set off, can only be established by proof relating to dealings had before September 27, 1932. In case he succeeds he will be entitled to an interlocutory judgment for an accounting, covering some eleven years of the management of the property in suit. Since the order appealed from preserves the right of defendant to apply for a further examination, before accounting, in ease he succeeds on the trial, the order as granted should be affirmed. Thus will be saved much work that would be fruitless if defendant should fail on the trial of the issues presented. (Moffat v. Phoenix Brewery Corp., 247 App. Div. 552, at p. 555; Jamaica Trading Corp. v. Doel Realty Corp., 244 id. 823.) All concur. (The order denies in part a motion to examine parties before trial in an action to foreclose a mortgage.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.